Exhibit 2009 FBR Energy Conference Michael J. Rosinski, EVP & CFO December 1, 2009 2 Tangible evidence of successful transformation by experienced team Inflection point on performance Expect growth in production and reserves Early stages of Eagle Ford discoveries Potential catalyst in Alberta Basin Bakken Ongoing effort to enter new plays Product balance shifting to more oil Inventory potential from core assets provides backstop Shareholder-friendly stewardship Rigorous financial approach balances growth AND returns Bias for living within means Management alignment Attractive valuation Trades at significant discount to other resource players Still undiscovered, but that is changing! Why
